DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  The phrase “the method” should be deleted in the first line of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13-16, 20-24, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shabani et al. (Talanta, 2013, 116:1047-1053), and further in view of Suresh et al. (Analyst, 2012, 137, 4086-4092), Viswanathan et al. (Biosensors and Bioelectronics, 2009, 24:1984-1989) and Privett et al. (Anal. Chem., 2010, 82:4723-4741).
	The claims are directed to a system for detecting bacteria in a sample, the method comprising: 
magnetic particles functionalized with a first plurality of bacteriophages specific for a target strain of bacteria to be detected, wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phage are oriented in a head-in configuration relative to the magnetic particle such that a head of the bacteriophage is coupled to the magnetic particle and the tail of the bacteriophage is free to attach to bacterial cells of the target strain in a sample containing the target bacteria, thereby coupling the bacterial cells to the phage-functionalized magnetic particles; 
a magnet configured to provide a magnetic field to the sample and to separate magnetic particle-coupled bacterial cells from other components in the sample to provide an enriched sample comprising a greater concentration of the target bacteria than the original sample; 
a bacteriophage-modified electrode comprising: an electrode material, a layer of multi- walled, carbon nanotubes (MWCNTs) on a surface of the electrode material thereby providing a MWCNT-modified electrode, and a second plurality of bacteriophages specific for the target strain of bacteria, the second plurality of bacteriophages immobilized to the MWCNTs via linker, wherein the MWCNT-modified electrode comprises a net positive surface charge such that the majority of the second plurality of bacteriophages on the electrode are oriented in a head-in, tail-out configuration relative to the electrode surface such that a head of the bacteriophage is coupled to the multi-walled, carbon nanotubes via the linker, wherein the second plurality of bacteriophages are capable of binding the target bacteria in the enriched sample; and 
a three-electrode electrochemical cell, in which the bacteriophage-modified electrode is a working electrode, wherein the system is configured to produce a detectable impedimetric signal upon binding of target bacteria to the phage-modified electrode.
Shabani et al. teaches a magnetically-assisted impedimetric detection method for detecting bacteria in a sample (see page 1048, col.1, Para. 3), the method comprising:
providing magnetic particles functionalized with a first plurality of bacteriophages (T4 bacteriophage) specific for a target strain of bacteria (E. coli) to be detected, wherein the bacteriophages are immobilized to the magnetic particle such that a majority of the phage are oriented in a head-in configuration relative to the magnetic particle (see page 1050, section 3.1 and see Figure 1 showing the head-in configuration);
	contacting the phage-functionalized magnetic particles with a sample contaminated with the target bacteria, such that the bacteriophages bind to bacterial cells of the target strain in the sample thereby coupling the bacterial cells to the phage-functionalized magnetic particles (see page 1048, Col. 1, see page 1054, section 3.3, and see Figure 1);
applying a magnetic field to the sample to separate magnetic particle- coupled bacterial cells from other components in the sample to provide an enriched sample comprising a greater concentration of the target bacteria than the original sample (see page 1049, section 2.9 and section 3, see page 1050, Col. 2, and see Figure 1, middle panel).
Shabani et al. further discloses contacting the enriched sample with a bacteriophage-modified electrode (where T4-modified electrodes comprise a sensor for impedimetric detection), wherein the majority of the phages on the electrode are oriented in a head-in, tail-out configuration relative to the electrode surface (see page 1049, section 2.11 and Fig.1 showing the head-in configuration).  
Additionally, Shabani et al. teaches an electrochemical cell comprising bacteriophage-modified electrodes as the working electrodes, a reference electrode, and a counter electrode (see wherein the system is configured to produce a detectable impedimetric signal upon binding of target bacteria to the phage-modified electrode (see Figure 1, and see Supplementary Material 1, bottom figure, at the end of Shabani et al.)
Shabani et al. fails to disclose that the electrode comprises a layer of multi-walled, carbon nanotubes (MWCNTs) on a surface of the electrode or that the bacteriophages are attached to the bacteriophage-modified electrode via a linker.
	Suresh et al. teaches that MWCNT modified electrodes have unique chemical and physical properties of nanoparticles that make them extremely suitable for designing new and improved sensing devices, especially electrochemical sensors and biosensors (see page 4086, right column).  The electrodes of Suresh et al. have a layer of MWCNT (see Scheme 1 on page 4089).  Viswanathan et al. teaches the use of MWCNT-based electrodes, with anti-carcinoembryonic antigen (CEA) antibodies immobilized on the surface, to detect CEA in samples.  Viswanathan et al. states that “[t]he remarkable conductivity of MWCNT and their interesting electrochemical properties have led to an intensive research activity in the field of CNT-based electrochemical sensors” (see page 1985, left column), and Viswanathan et al. found that the “multiwalled carbon nanotubes improve the performance of the electrochemical reaction of substrate and increase the sensitivity of the immunosensor to CEA detection. The proposed immunosensor showed good reproducibility in human serum and saliva samples” (see page 1989, section 4).  Privett et al. teaches the benefits of incorporating MWCNT in electrodes (see entire document) and teaches that electrodes modified with room temperature ionic liquids and MWCNTs exhibited enhanced sensitivity, response time, and lifetime, compared to control (i.e., unmodified) carbon paste electrodes (see page 4725, left column).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Shabani et al. to incorporate a layer of MWCNT to enhance sensitivity, response time, and lifetime of the electrode sensor.  One would have been motivated to do so and there would have been a reasonable expectation of success given the benefits of using MWCNTs taught by Suresh et al., Viswanathan et al., and Privett et al. as outlined above. 
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use linker known in the biosensor arts to attach the bacteriophage to the MWCNT layer of the biosensor.  One of ordinary skill in the art would be motivated to do so i) to relieve any steric hindrances between the attached bacteriophages, and ii) to place the bacteriophages in a head-in, tail-out confirmation via a linker attached to the bacteriophage capsid and the MWCNT.  The purpose of the system of Shabani et al. is to detect bacteria in a sample using bacteriophages.  It is well known in the art that bacteriophages bind to their host bacteria via the tail fibers.  Shabani et al. teaches and shows that the majority of the bacteriophages are oriented in a head-in, tail-out configuration relative to the magnetic particle and relative to the electrode (see Figure 1 of Shabani et al. where all of the bacteriophages are attached to magnetic beads and the working electrode in a head-in, tail-out configuration).  This configuration is necessary to allow the tail fibers of the bacteriophages to bind to and attach to bacteria hosts in the sample.  Thus, the use of a linker linking the bacteriophage capsid to the MWCNT layer will ensure the tail fibers are free/exposed to bind to any host in the sample.  There would have been a reasonable expectation of success given the state of the biosensor arts regarding methods of attaching bacteriophages or other proteins to a surface (biotin/streptavidin, covalent bonds, non-covalent bonds, affinity tags, cross-linkers, linkers, electrostatic charges, etc.) and given the teachings Shabani et al. (the bacteriophage can be covalently coupled to a surface).
	For claims 21 and 22, Shabani et al. used a Voltalab electrochemical workstation. The Voltamaster software (version4.0) was used to run the electrochemical experiments and collect the data. EIS measurements (Bode plots, impedance vs. frequency) were carried out over a frequency range varying from 100Hz to 100kHz with an applied dc potential of 400mV, and a superimposed ac voltage of 20mV amplitude (see page 1049, section 2.11 and page 1051, section 3.2).
	For claims 6, 13, 23 and 27, Shabani et al. teaches covalently coupling the bacteriophage to the magnetic particle in a head-in, tail-out configuration (see Figure 1) [claim 6].  The covalently coupled beads/bacteriophages and electrodes/bacteriophages of Shabani et al. were sufficient to isolate bacteria from a sample.  Accordingly, it is obvious and routine for one of ordinary skill in the art to couple the bacteriophage to the magnetic particles using coupling methods known in the art (covalent, non-covalent, affinity tags such as streptavidin/biotin, cross-linking, linkers, electrostatic charges, etc.) and the result would be predictable (coupling of the bacteriophage to the magnetic particle or electrode).  Further, applicant has not demonstrated unexpected results when the bacteriophage are coupled to the magnetic particles via a chemical crosslink [claim 6], known linkers [claim 13], electrostatic charges, non-covalent linkage [claim 23] or affinity tag [claim 27] versus covalent coupling as taught by Shabani et al.  
	For claims 13-16, Viswanathan et al. teaches the use of MWCNT electrodes with a PEI1 modification (see page 1985, section 2.4 of Viswanathan et al.) to detect carcinoembryonic antigen (CEA) in samples [claims 14-16].  The PEI acted as a binding agent for immobilizing the antibodies to the MWCNT surface.  Viswanathan et al. further teaches that carbon nanotube-reinforced composites have improved robustness and facilitate immobilization of biocomponents to the carbon nanotube surface.  Furthermore, the combination of polymers with carbon nanotubes allows for the incorporation of biorecognition elements into its porous surface (see page 1985, left column).  Viswanathan et al. found that the high surface area of the MWCNT-PEI electrodes accommodated more numbers of anti-CEA antibodies on the electrode and it was observed that there was negligible effect on loss of biological activity and amount of antibodies during the washing steps (see page 1987, left column). 
Given the teachings and findings of Viswanathan et al. it would be obvious for one of ordinary skill in the art to use PEI modified MWCNT electrodes.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the benefits disclosed by Viswanathan et al. regarding the use of carbon nanotubes reinforced with a polymer (e.g., PEI) [i) facilitate immobilization of biocomponents to the carbon nanotube surface and ii) high surface area of the MWCNT-PEI electrodes accommodated more numbers of antibodies on the electrode].
	For claims 24 and 33, Shabani et al. used Dynabeads with a diameter of 1μm [claim 33].  The Dynabeads with a diameter of 1μm of Shabani et al. were sufficient to isolate bacteria from a sample.  It is obvious and routine for one of ordinary skill in the art to determine the desired size of the magnetic bead to use in the method of Shabani et al.  Furthermore, according to section 2144.05 of the MPEP, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the beads used by Shabani et al. were sufficient to couple to bacteriophage and to isolate bacteria from a sample.  Thus, it is routine experimentation to determine other optimum or workable bead sizes to use in the method of Shabani et al.  Further, applicant has not demonstrated unexpected results when the bacteriophage are coupled to magnetic particles that are nanoparticles versus microparticles. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shabani et al. (Talanta, 2013, 116:1047-1053), Suresh et al. (Analyst, 2012, 137, 4086-4092), Viswanathan et al. (Biosensors and Bioelectronics, 2009, 24:1984-1989) and Privett et al. (Anal. Chem., 2010, 82:4723-4741) as applied to claims 6, 13-16, 20-24, 27 and 33 above, and further in view of Simon (Proc. Nat. Acad. Sci. USA, 1972, 69(4):907-911), Morita et al. (FEMS Microbiology Letters, 2002, 211(1):77-83), Hurley et al. (Avian Diseases, 2008, 52:599-607) and Guenther et al. (Bacteriophage, 2011, 1(2): 94-100).
	The claims are directed to the system of claim 20 where the bacteria:bacteriophage pair can be E. coli B:T2, E. coli O157:PP01, Salmonella:SP6 or Listeria monocytogenes:A511.
	The teachings of Shabani et al., Suresh et al., Viswanathan et al., and Privett et al. are outlined above and incorporated herein.  Shabani et al., Suresh et al., Viswanathan et al., and Privett et al. do not teach the specific bacteria:phage pairs of claim 8-11.  However, Shabani et al. teaches the magnetically-assisted impedimetric method for detecting bacteria in general (see the Abstract).  Shabani et al. used E. coli and T4 phages as an example.  Shabani et al. teaches step-by-step how to perform the method.  Thus, one of ordinary skill in the art would readily recognize that any bacterial strains can be substituted for E. coli and the corresponding bacteriophage can be substituted for T4 and the result would be predictable (detection of the bacteria if it is present in the sample).
	Thus, it would be obvious to use the method of Shabani et al. to detect other bacterial strains using bacteriophages that infect that particular strain.  For example, Simon teaches that bacteriophages T2 and T4 infect E. coliB. Morita et al. teaches that bacteriophage PP01 infects E. coli O157:H7.  Hurley et al. teaches that bacteriophage SP6 infects Salmonella, and Guenther et al. teaches that bacteriophage A511 infects Listeria monocytogenes.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated June 15, 2022, applicant first argues that the cited references do not teach or suggest the claimed bacteriophage-modified electrode where the electrode is modified with MWCNTs and a linker and has a net positive charge such that the majority of the second plurality of bacteriophages on the electrode are oriented in a head-in, tail-out configuration relative to the electrode.  Applicant’s arguments have been fully considered and not found persuasive. 
	The purpose of the system of Shabani et al. is to detect bacteria in a sample.  Shabani et al. teaches and shows that the majority of the bacteriophages are oriented in a head-in, tail-out configuration relative to the magnetic particle and relative to the electrode (see Figure 1 of Shabani et al. where bacteriophages are attached to magnetic beads and the working electrode in a head-in, tail-out configuration).  This configuration is necessary to allow the tail fibers of the bacteriophages to bind to and attach to bacteria hosts.  Figure 1 of Shabani et al. clearly shows all of the bacteriophages, which are attached to magnetic beads and the working electrode, in a head-in, tail-out configuration.  Further, the bacteriophage-modified electrode has a net positive charge because all of the bacteriophages are in a head-in, tail-out configuration (positive tail fibers).
	Applicant next argues that MWCNT-based electrodes were designed to detect small molecules rather than a larger biomolecule or bacterial organism. Applicant’s arguments have been considered and are not found persuasive. 
	It is noted that applicant does not provide any evidence that MWCNT-based electrodes were designed to detect small molecules rather than a larger biomolecule or bacterial organism.  
	Applicant next argues that the prior art neither appreciates nor addresses the issue of phage orientation. Applicant’s arguments have been considered and are not found persuasive. 
	Gervais et al.2 (Sensors and Actuators B, 2007, 125:615-621) teaches that “bacteriophages bound from the head capsid protein onto the sensor surface would also allow the tail fibers to face the medium, enabling a more efficient capture of the bacteria” (see page 616, left column and Figure 1).  Gervais et al. further states that “the biotin is in these cases exclusively present on the phage capsid, and not on its tail, potentially allowing the oriented attachment of the phage onto surfaces (see page 616, right column) and “given that biotin is present only on the head capsid, the chemically attached phages are expected to mostly bind to the surface through their head, leaving the tail fibers free to attach to bacteria receptors” (see page 619).  Thus, the prior art recognizes the importance and benefit of orienting the bacteriophage in a head-in, tail-out orientation when attaching bacteriophages to the surface of a biosensor. 
	Regarding Shabani et al. applicant acknowledges that Figure 1 shows a head-in, tail-out orientation for all depicted bacteriophages, but argues that the description and methods do not mention phage orientation.  Figure 1 of Shabani et al. clearly shows all of the bacteriophages, which are attached to magnetic beads and the working electrode, in a head-in, tail-out configuration, not a random orientation or a sideways orientation.  One of ordinary skill in the art would readily recognize that Shabani et al. teaches a head-in, tail-out orientation for the bacteriophages.  Additionally, as discussed above, the prior art recognizes the importance and benefit of orienting the bacteriophage in a head-in, tail-out orientation when attaching bacteriophages to the surface of a biosensor (see Gervais et al.).  Further, given the teachings of the prior, regarding tail fibers being the elements that bind to and recognizes a host bacterium, one of ordinary skill in the art would also readily understand that the tail fibers of the immobilized bacteriophages need to be free/exposed (tail-out) to bind to any bacteria in a sample.
	Applicant next argues that the secondary references used antibodies to attach to the MWCNT layer and antibodies are very different from bacteriophages.  Applicant’s arguments have been considered and are not found persuasive. 
	In both instances, proteins (antibodies bacteriophage capsids) are being attached to the MWCNTs.  Suresh et al. and Viswanathan et al. successfully coupled proteins to the MWCNTs.  Accordingly, one of ordinary skill in the art would have a reasonable expectations of success in coupling other proteins, e.g., bacteriophage capsids.  Applicant has not provided any evidence to the contrary.
	Regarding the net positive charge, it is known in the art that MWCNTs have a high negative charge.  Nonetheless, Viswanathan et al. teaches the use of MWCNT electrodes with a PEI3 modification to detect antigens in samples.  The PEI polymer acted as a binding agent for immobilizing the antibodies to the MWCNT surface.  Viswanathan et al. further teaches that carbon nanotube-reinforced composites have improved robustness and facilitate immobilization of biocomponents to the carbon nanotube surface.  The combination of polymers with carbon nanotubes allows for the incorporation of biorecognition elements into its porous surface.  Viswanathan et al. found that the high surface area of the MWCNT-PEI electrodes accommodated more numbers of antibodies on the electrode. 
Given the teachings and findings of Viswanathan et al. it would be obvious for one of ordinary skill in the art to use PEI modified MWCNT electrodes.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the benefits disclosed by Viswanathan et al. regarding the use of carbon nanotubes reinforced with a polymer (e.g., PEI) [i) facilitate immobilization of biocomponents to the carbon nanotube surface and ii) high surface area of the MWCNT-PEI electrodes accommodated more numbers of antibodies on the electrode].
	Viswanathan et al. is not required to teach using PEI for the same purpose as claimed by applicant.  Given the teachings of Viswanathan et al. one of ordinary skill in the art would have a reasonable expectation of using PEI with the MWCNTs to achieve the benefits disclosed by Viswanathan et al.
Allowable Subject Matter
The prior art does not teach or suggest applying a positive potential to the MWCNT-modified electrode to aid in orienting the bacteriophages in a head-in, tail-out configuration (charge-directed immobilization).  Accordingly, claim 48 is allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PEI is highly positively charged.
        2 Gervais et al. is cited solely to address applicant’s arguments and not to reject any claim.
        3 PEI is highly positively charged.